794 F.2d 364
NORTHWESTERN BELL TELEPHONE COMPANY, an Iowa Corporation,Plaintiff-Appellee,v.IOWA STATE COMMERCE COMMISSION, Andrew Varley, PaulFranzenburg, and Christine Hansen, Defendants-Appellants,andthe Office of Consumer Advocate, Intervenor-Defendant-Appellant.
No. 84-2413-SI.
United States Court of Appeals,Eighth Circuit.
Submitted May 17, 1985.Decided June 26, 1986.

1
Gary D. Stewart, Des Moines, Iowa, for intervenor defendant-appellant.


2
Patrick J. Nugent of Iowa State Commerce Com'n, Des Moines, Iowa, for defendants-appellants.


3
Robert F. Holz, Jr., Des Moines, Iowa, for plaintiff-appellee.


4
Before LAY, Chief Judge, ARNOLD, Circuit Judge, and REGAN, Senior District Judge.*


5
REGAN, Senior District Judge.


6
The judgment of the United States District Court for the Southern District of Iowa, Central Division is reversed and remanded for further proceedings consistent with the United States Supreme Court's decision in Louisiana Public Service Commission v. Federal Communications Commission, --- U.S. ----, 106 S.Ct. 1890, 90 L.Ed.2d 369 (1986) reversing 737 F.2d 388 (4th Cir.1984).



*
 John K. Regan, Senior District Judge, Eastern District of Missouri, sitting by designation